Citation Nr: 1026099	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-33 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral shin splints 
and compartment syndrome. 

2.  Entitlement to service connection for fractured fifth toe, 
left foot.

3.  Entitlement to service connection for a disability manifested 
by bilateral           knee pain.

4.  Entitlement to service connection for a headache condition.

5. Entitlement to service connection for costochondritis.

6.  Entitlement to service connection for bronchitis and an upper 
respiratory infection.

7. Entitlement to service connection for left shoulder nerve 
irritation.
8.  Entitlement to a higher rating for bilateral plantar 
fasciitis, initially evaluated as noncompensable from August 
4, 2005 to January 6, 2009, and at the 10 percent level since 
January 7, 2009. 

9.  Entitlement to an initial compensable evaluation for 
residuals, right ankle sprain. 

10. Entitlement to an initial compensable evaluation for irritable 
bowel syndrome.

11. Entitlement to a higher initial evaluation than 10 percent for 
asthma, with allergic rhinitis and sinusitis.

12. Entitlement to an initial compensable evaluation for 
chorioretinal scar, residual of toxoplasmosis, right eye.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to August 
2005.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.               This decision 
granted service connection for various disabilities, from which          
the Veteran appealed the initial assigned disability ratings, as 
indicated on the           title page. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Also appealed was the denial of 
several claims for service connection. While the January 2006 RO 
decision rated asthma (10 percent) and allergic 
rhinitis/sinusitis (noncompensable) separately, the RO combined 
these evaluations by way of an August 2006 rating action, and 
assigned a 10 percent rating for the resulting disability.  

During pendency of the case, a March 2010 RO rating decision 
increased from 0 to 10 percent the initial evaluation for 
bilateral plantar fasciitis, effective from January 7, 2009. The 
claim for a still higher schedular rating remains on appeal. See 
A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is 
presumed to be seeking the highest possible rating for a 
disability unless he or she expressly indicates otherwise).

The Veteran previously requested a Board videoconference hearing 
in this matter,           but did not appear on the scheduled 
hearing date in June 2010. As the Veteran       has not offered a 
good cause justification for nonappearance or requested to 
reschedule the hearing, her hearing request is deemed withdrawn. 
See 38 C.F.R.          § 20. 704(e) (2009).  

The issue of an increased rating for asthma with allergic 
rhinitis and sinusitis, along with an increased rating for a 
chorioretinal scar, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify the 
Veteran if further action is required on her part. 


FINDINGS OF FACT

1.	The Veteran's bilateral compartment syndrome was incurred in 
military service.

2.	There are no current residuals of an injury to the fifth toe, 
left foot. 

3.	There is no current disability involving bilateral knee pain. 

4.	The Veteran's headaches were not incurred or aggravated in 
service. 

5.	The Veteran does not currently have any disability 
characterized by costochondritis. 

6.	The Veteran does not have bronchitis or an upper respiratory 
infection.

7.	The Veteran does not have left shoulder nerve irritation.

8.	Disability due to bilateral plantar fasciitis did even not 
approach the level of severity involving a moderate level foot 
injury during the period from August 4, 2005 to January 6, 
2009, nor did such disability progress beyond the level of 
severity involving a moderate level foot injury during the 
period since January 7, 2009. 

9.	The residuals of a right ankle sprain involve no attendant 
limitation of motion, including when factoring in the 
potential for functional loss due to pain. 

10.	Apart from occasional abdominal discomfort, the Veteran's 
IBS is essentially asymptomatic. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the 
criteria are met for service connection for bilateral shin 
splints and compartment syndrome.                     38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2. The criteria are not met for service connection for a 
fracture, fifth toe, left foot. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

3. The criteria are not met for service connection for a 
disability manifested by bilateral knee pain. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

4. The criteria are not met for service connection for a headache 
condition.            38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009);               38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

5. The criteria are not met for service connection for 
costochondritis. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

6. The criteria are not met for service connection for bronchitis 
and an upper respiratory infection. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

7. The criteria are not met for service connection for left 
shoulder nerve irritation. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009);               38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

8. The criteria are not met for a higher rating for bilateral 
plantar fasciitis, initially evaluated as noncompensable from 
August 4, 2005 to January 6, 2009, and at        10 percent since 
January 7, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10; 4.71a, Diagnostic Code 5284 (2009).

9. The criteria are not met for an initial compensable evaluation 
for residuals, right ankle sprain. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 
4.71a, Diagnostic Code 5271 (2009).

10. The criteria are not met for an initial compensable 
evaluation for irritable bowel syndrome. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.114, Diagnostic 
Code 7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2009).

The U. S. Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Through correspondence dated from October 2005, pertaining to the 
claims on appeal for service connection, the RO notified the 
Veteran as to each element of satisfactory notice set forth under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The notices 
advised her of the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining additional 
VA medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). Furthermore, a supplemental March 2006 notice 
correspondence provided information concerning both the 
disability rating and effective date elements of a pending claim 
for benefits.

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.             See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA 
notice preceded issuance of the January 2006 rating decision on 
appeal, and thus met the standard for timely notice.

In regard to the claims on appeal for higher initial evaluations 
for service-connected disability, the requirement of VCAA notice 
does not apply. Where a claim for service connection has been 
substantiated and an initial rating and effective date assigned, 
the filing of a Notice of Disagreement (NOD) with the RO's 
decision as to the assigned disability rating does not trigger 
additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the 
burden of demonstrating any prejudice from defective VCAA notice 
with respect to either of these "downstream elements."      See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap 
v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case 
here, in that the claims  for service connection for the 
disabilities in question have been substantiated,         and no 
further notice addressing the downstream disability rating 
requirement           is necessary. In any event, the RO has 
provided the August 2006 Statement of the Case (SOC) that 
directly addressed the evidentiary requirements to substantiate 
these increased rating claims on appeal. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining service treatment records 
(STRs), and VA outpatient records.  The RO has arranged for the 
Veteran to undergo several VA Compensation and Pension 
examinations. See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). See also 38 
C.F.R. §4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are required 
with emphasis on the limitation of activity imposed by the 
disabling condition). In support of her claims, the Veteran has 
provided several personal statements. As indicated, a Board 
videoconference hearing was previously scheduled, however, the 
Veteran did not appear on the scheduled hearing date. There is no 
objective indication of any additional available evidence or 
information which has not already been obtained. The record as it 
stands includes sufficient competent evidence to decide the 
claims. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, 
no further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions of 
the VCAA or the implementing regulations. That is to say,        
"the record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369        
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

I.	Service Connection

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases of a 
chronic nature, such as arthritis, will be presumed to have been 
incurred in service if manifested to a compensable degree within 
one year after service. 38 U.S.C.A. §§ 1101, 1112;   38 C.F.R. §§ 
3.307, 3.309. 

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned. Under the latter circumstances, a showing of 
continuity of symptomatology at the time of service discharge and 
continuing thereafter              is required to support the 
claim. 38 C.F.R. § 3.303(b). 

A.	Bilateral Shin Splints and Compartment Syndrome

In October 1999, and again in December of that year, the Veteran 
was seen for shin splints of both legs. She was seen again in 
February 2000 for reported anterior compartment tightness and 
resulting left foot numbness and pain. The assessment was of 
chronic shin splints, rule out exercise induced compartment 
syndrome.           The following month, another physician 
provided the impression of exercise induced compartment syndrome.

A June 2002 orthopedic record indicates the Veteran presented 
with pain on exercise, located in the left foot, and developing 
numbness and limited dorsiflexion in the left leg after running. 
The assessment was possible exercise induced compartment 
syndrome. A compartment pressure test was to be scheduled.               
A subsequent record from that month indicates that on testing 
compartment syndrome was confirmed. The Veteran was also placed 
on a physical profile due to exercise induced compartment 
syndrome.

The report of a May 2005 orthopedic consultation indicates that 
the Veteran had a history of exercise induced compartment 
syndrome, and presented with pain in her bilateral feet which had 
been responsive to prescribed orthotics in the past, but as she 
no longer had orthotics there was worsening plantar foot pain 
bilaterally.             An evaluation the following month for 
bilateral foot pain, indicated tenderness to palpation of both 
legs. The assessment was of a shin splint. 

A medical examination for purposes of separation was not 
completed.

Following separation from service, the Veteran underwent 
evaluation again in October 2005 at a military clinic for the 
presence of shin splints. 
A VA Compensation and Pension examination for general medical 
evaluation was completed in January 2006. The Veteran received an 
evaluation for bilateral leg compartment syndrome, shin splints, 
and Achilles tendinitis. She stated that when running, she would 
experience severe pain in the lower legs/shins and along the 
Achilles tendons. She stated that the condition had improved, but 
that with prolonged fast walks she would have recurrence of the 
condition. The course since onset was described as improved. The 
examiner deemed the underlying injury to have occurred during 
active service. The VA examiner's diagnosis was of bilateral leg 
compartment syndrome, shin splints, Achilles tendinitis, 
resolved. There were no estimated effects of the problem on daily 
activities. 

The March 2006 orthopedic evaluation from a military clinic 
indicates the Veteran had previously not well diagnosed exercise 
induced compartment syndrome in the past, with symptoms that 
initially occurred with running. She presented with pain on the 
left greater than the right, occurring with prolonged walking, 
and with associated numbness of the toes. The assessment was in 
relevant part, compartment leg syndrome. 

Given its review of the above findings, the Board concludes that 
there is sufficient basis to establish service connection for 
bilateral compartment syndrome. This condition originally had 
been diagnosed in service in October 1999, and since then 
manifested during service on several subsequent occasions, most 
recently in          May 2005 when observed to involve bilateral 
shin splints. The Board is satisfied that there is a substantive 
pattern of symptomatology attributed to bilateral compartment 
syndrome during service since 1999 that this claimed condition 
was essentially chronic in nature. The condition may have gone 
into remission, but clearly was never fully treated. Under 
pertinent applicable law, where there is a chronic disability in 
service, subsequent manifestations at any date are deemed 
service-connected, absent any incurrent cause. 38 C.F.R. § 
3.303(b). Here, there          is no post-service trauma to have 
been the cause of compartment syndrome,           as diagnosed in 
March 2006.  The fact that such a diagnosis was rendered less 
than eight months after service discharge underscores the 
likelihood that it constituted the continuation of the same 
disorder previously noted in service. 

On these grounds, no further medical inquiry is necessary to 
establish the existence of a medical relationship between 
bilateral compartment syndrome and                 the Veteran's 
military service, as it can be said that she continues to 
manifest chronic symptomatology of that condition as first 
diagnosed during service. The evidence may not ideally suit the 
finding of such a medical relationship, given that a January 2006 
VA examiner felt that compartment syndrome had effectively 
resolved. However, given the re-diagnosis only two months later, 
and resolving any reasonable doubt in the Veteran's favor, the 
requisite causal link between a current disability and military 
service is shown. See 38 C.F.R. § 3.102. Therefore,                
the Board will grant service connection for bilateral compartment 
syndrome. 

B.	Fracture, Fifth Toe, Left Foot

In September 1998, the Veteran was seen for a complaint of left 
fifth toe pain.    One week previously the Veteran had 
accidentally kicked a cement block and sustained a contusion. 
There was present localized tenderness to palpation and edema of 
the fifth distal digit. The assessment was of an unresolved 
contusion. 

On a January 2006 VA general medical examination, the Veteran 
recounted the incident in which she injured her left fifth toe, 
stating that she had been noted to have had a stress fracture to 
this area. The Veteran denied any problem since then. There was 
no pain or flare-ups, and no further medical evaluation. She 
denied any effect on activities of daily living. The course since 
onset was described as improved. The condition was considered by 
the examiner to be completely resolved. The VA examiner's 
diagnosis was of a "stress fracture little toe, left foot, 
resolved." There were no estimated effects of the problem on 
daily activities.

In regard to the current claim, the preliminary requirement of 
the existence of a claimed disability is not shown. As such, the 
Board is denying service connection for a fracture of the fifth 
toe, left foot. On the January 2006 VA examination,            
the Veteran did not have any pertinent symptomatology directly 
involving the toe that had sustained injury during service. She 
directly denied any problem since the original injury. The VA 
examiner's diagnosis reflected that the condition had completely 
resolved. Hence, there essentially was no competent evidence of 
the current disability claimed. The Board is placing aside the 
question of the exact injury in service for the moment -- by all 
indication, it was a contusion sustained to the affected toe, and 
not a fracture. Regardless what specific injury was experienced, 
however, it is readily apparent that the Veteran does not have 
any residuals therefrom, either objectively shown, or reported to 
exist. See 
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(indicating competency of lay testimony to describe symptoms that 
support a later diagnosis by a physician).

The first criterion to establish service connection is competent 
evidence of the current disability claimed. Moore v. Nicholson, 
21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ('Compensation for service-connected injury is 
limited to those claims which show a present disability.'); Hicks 
v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."). As there is no 
competent evidence of a current disability in this case, the 
Veteran's claim cannot be substantiated. 

For these reasons, service connection for a fracture, fifth toe, 
left foot, is being denied. The preponderance of the evidence is 
against the claim, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A.              § 
5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. 
App. 29, 55 (1990).

C.	Bilateral Knee Pain

In May 1998, the Veteran was evaluated for complaints of pain in 
both the ankles and knees. The clinical evaluation primarily 
found symptoms of the feet, and the assessment was of plantar 
fasciitis. In January 2002, the Veteran underwent physical 
therapy sessions for recurrent knee pain. 

During the January 2006 general medical examination, the Veteran 
stated that she began having problems with both knees since basic 
training related to performance of military activities such as 
running. She denied specific trauma to her knees. She claimed to 
have recurrent knee pain. There was no reported swelling, warmth 
or redness, and no giving way, locking or dislocation. The course 
since onset was described as improved, particularly as since 
August 2005 the Veteran had not been running. Objectively, there 
were no episodes of knee dislocation or subluxation. There were 
reported flare-ups of joint disease. Range of motion in both 
knees was from 0 to 140 degrees, with no additional limitation of 
motion on repetitive use. Tenderness of the right knee was noted. 
An x-ray showed slight narrowing of the lateral aspect of the 
right patellofemoral joint, otherwise an examination within 
normal limits. The diagnosis was bilateral knee arthralgia. 

A November 2008 VA outpatient primary care consultation indicated 
the Veteran described having a history of degenerative joint 
disease in her knees, and this condition was noted in the 
assessment of her overall medical condition. 

Based on the evidentiary record, the Board is denying the claim 
for service connection for a disability manifested by bilateral 
knee pain, due to lack of competent evidence of a qualifying 
disability. After thorough inquiry into the condition of the 
Veteran's right and left knees upon the January 2006 VA 
examination, there was little to no indication of pertinent 
symptomatology of an underlying disorder. Namely, range of motion 
was within the normal guidelines, and knee subluxation or other 
form of instability was not present. Apart from a minor 
abnormality on the right side, the x-rays were essentially 
normal. Moreover, the diagnosis rendered was of bilateral knee 
arthralgia, i.e., knee pain. As such, there was no palpable 
diagnosis of an actual knee disability, apart from the subjective 
report of knee pain. Pursuant to applicable law, pain alone does 
not qualify as a disability for VA purposes.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001). There is no other identifiable disability 
attributable to the bilateral knees than just the reported 
manifestation of pain, having considered the January 2006 
examination report. 

The Board recognizes that on a November 2008 VA outpatient 
consultation a diagnoses was rendered of degenerative joint 
disease in her knees, which initially suggests a concrete 
disability manifested. But on closer inspection of this treatment 
record, it is readily apparent that the assessment of 
degenerative joint disease was formulated entirely based on the 
Veteran's own subjective history of having had such disorder. 
Notably, there are no objective medical findings, including x-ray 
evaluation to actually support such a diagnosis. See, e.g., 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (information simply 
recorded by a medical examiner, unenhanced by additional comment 
by that examiner, does not on its own constitute competent 
medical evidence). Nor does the Veteran's statement indicate that 
there is any contemporaneous diagnosis of degenerative joint 
disease already provided by a physician, a matter which she would 
otherwise be competent to assert. Jandreau, supra. 

Therefore, in the absence of a competent medical diagnosis of a 
current disability involving the bilateral knees, the claim for 
service connection for this disorder must be denied. The 
preponderance of the evidence is unfavorable, and hence, the 
benefit-of-the-doubt rule is not for application. 

D.	Headache Condition
 
A July 2004 clinical record indicates the Veteran's complaint of 
a constant headache over the previous three days. A general 
physical evaluation was completed, which also showed the presence 
of tenderness to palpation in the left costosternal  joints of 
the second to fifth ribs. The assessment was of a sinus headache, 
and costochondritis.

The January 2006 VA general examination indicated the Veteran's 
report of experiencing headaches on occasion that were not 
associated with sinusitis. She stated that she was mainly given 
pain medication for this in service. The last reported episode of 
a headache was in 2000. The course since onset was improved. The 
diagnosis was of mild nonprostrating headaches. 

On a July 2008 VA primary care consultation, the Veteran was seen 
for headaches that had become more frequent over the past two to 
three months, and were now present on a daily basis. The symptoms 
included nausea and pain in the teeth on the left side. The 
Veteran had recently started birth control pills less than one 
month prior to the onset of the headaches. After review of the 
Veteran's medical history,    it was determined that birth 
control pills were the likely cause of headaches, and that 
particular medication was discontinued. When seen later in 
November 2008,            the Veteran advised that the headaches 
had resolved, reportedly due to stopping taking an anti-anxiety 
drug.

The Board concludes that the criteria for service connection for 
headaches are not met. From the outset, there is little 
indication of any current headache disorder. When examined in 
January 2006, the Veteran reported that the last time she had 
experienced headaches was in 2000 during service. This fact 
strongly suggests the absence of any chronic post-service 
headache condition. There is nonetheless some more recent 
evidence of recurrence of headaches in July 2008, so the presence 
of a current headache condition cannot be entirely ruled out. 

The requirement of a current disability having been met, it 
remains to be shown whether there is additional competent 
evidence upon which to relate the Veteran's headaches to an 
incident of service. See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."); Hickson, supra. See, 
too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). On the 
basis of available medical treatment, such a finding may not be 
made. It is abundantly clear from additional VA outpatient 
records that the Veteran's headaches were a temporary occurrence 
related to post-service administration of birth control and/or 
anti-anxiety medications, inasmuch as the headaches immediately 
ended when the Veteran ceased the use of these medications. As 
mentioned, besides this one episode linked to medication usage, 
the Veteran has not had any other episodes of headaches since 
2000. Consequently, there is no competent evidence to indicate or 
suggest that the Veteran's headaches are a condition of service 
origin. Thus, the claim for service connection for a headache 
condition is being denied. 

E.	Costochondritis

In November 2000, the Veteran complained of chest wall pain. On a 
January 2002 general evaluation, the Veteran complained of chest 
discomfort over the previous week, with increased nonradiating 
chest pressure in the midsternal area. There was present some 
point tenderness over mid-sternum. An EKG study was normal. The 
assessment was costochondritis versus pulmonary disease, or 
cardiac disease. 

A July 2004 in-service clinical record indicates in part, an 
assessment of costochondritis.

The January 2006 VA general examination indicated the Veteran 
report that she was on a roadmarch when she started having 
sternal pain. She claimed that she was seen by the military 
physician and was noted to have costochondritis. She stated that 
an EKG was obtained which was reported as normal. The condition 
since onset was described as improved. She denied shortness of 
breath and palpitations. Objectively, a chest x-ray was normal. 
The diagnosis was costochondritis, resolved.

The Board is denying this claim, inasmuch as the preliminary 
criterion of a present diagnosed disability is not met. The 
January 2006 VA examination report reflects that by the Veteran's 
own history, costochondritis had improved. Apart from her lack of 
described symptomatology, no objective findings were noted, and a 
chest     x-ray was normal. The examiner diagnosed 
costochondritis, resolved. There is no other indication from the 
record, based on VA or private medical treatment, of any 
recurrence of costochondritis since service. The Board points out 
moreover, that the very disability itself is limited to chest 
pain, and that pain alone does not comprise a disability for VA 
purposes. Sanchez-Benitez, supra. In any event, by all indication 
costochondritis is no longer a disability affecting the Veteran. 
Hence, service connection for this claimed condition is being 
denied. 
F.	Bronchitis and Upper Respiratory Infection 

In March 1998, the Veteran was evaluated for a syndrome 
manifested by headaches, facial congestion, chest congestion, ear 
aches, and fatigue. The assessment was of an upper respiratory 
infection.  In April 2000 the Veteran reported over the previous 
week having a nonproductive cough, and itchy ears, nose and 
throat. The assessment was of an upper respiratory infection. In 
January 2004, the Veteran sustained another upper respiratory 
infection.

The January 2006 VA general examination indicated the Veteran's 
reported that since 1998 she was treated for acute bronchitis and 
upper respiratory infection (URI) at least once a year. She 
stated that she would require antibiotics. The last episode was 
in 2004. The diagnosis was of acute bronchitis/URI resolved.

There is no current competent diagnosis of either bronchitis or 
URI post-service, and therefore the Board is denying service 
connection for a claimed condition involving these disorders. The 
VA examination of January 2006 clarifies that the last episode of 
either bronchitis or URI was in 2004, during service. This is 
based upon the Veteran's own report. Nor are there post-service 
objective medical findings pertaining to the claimed conditions. 
Therefore, there is no current disability upon which service 
connection may be premised. It also warrants mention that an URI 
in itself generally is a temporary event that soon resolves; 
thus, any episodes of the same during service would not likely be 
the basis for a future grant of disability benefits. In any 
event, the operative consideration is the lack of evidence of a 
current qualifying disability. Hence, service connection for 
bronchitis and an upper respiratory infection is denied.
G.	Left Shoulder Nerve Irritation

A July 2001 clinical record indicates the Veteran reported having 
had left shoulder pain, with painless range of motion, but some 
vague tingling in the left hand. Objectively, at the anterior 
left shoulder there was subcutaneous swelling.             The 
assessment was of sub peripheral nerve irritation, possibly due 
to small vessel rupture. 
Regarding this claimed disability, on VA general examination in 
January 2006          the Veteran claimed that she started 
experiencing pain in the left shoulder due to performance of 
military activities such as carrying rucksacks. She stated that a 
military physician gave her pain medication which afforded 
relief. She denied any specific trauma. There were no reported 
flare-ups, and no swelling, warmth or redness. There was no 
reported fatigability, or giving way or locking. The course of 
disability since onset was described as improved. Objectively the 
left shoulder was capable of flexion from 0 to 180 degrees, 
abduction from 0 to 180 degrees, external rotation from 0 to 90 
degrees, and internal rotation from 0 to 90 degrees. There were 
no recurrent shoulder dislocations, inflammatory arthritis, or 
joint ankylosis. An x-ray showed normal appearance of the left 
shoulder. The diagnosis was of left shoulder nerve irritation, 
not found. 

As with prior claims, once again there is indication of a 
disability that presented during service, but has not since 
manifested as a form of current disability.            The July 
2001 in-service clinical record documents the presence of left 
shoulder nerve irritation. However, upon VA examination, the left 
shoulder was entirely normal in range of motion, appearance, 
functionality, and when reviewed in light of x-ray findings. The 
examiner could not find any evidence of nerve irritation. 
Accordingly, there is no current left shoulder disability of any 
kind. Thus, the claim for service connection for left shoulder 
nerve irritation is being denied. 

II.	Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R.            § 
4.1 (2009). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,        the degrees of 
disability specified are considered adequate to compensate for a 
loss of working time proportionate to the severity of the 
disability. 38 C.F.R. § 4.1. 
 
Where the veteran appeals the rating initially assigned for the 
disability, after already having established service connection 
for it, VA must consider the propriety of a staged rating that is 
indicative of changes in the severity of the course of his 
disability over time. In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" ratings. 
See Fenderson, supra, at 125-26.

A.	Bilateral Plantar Fasciitis

The Veteran's bilateral plantar fasciitis has been evaluated as 
noncompensable from the August 4, 2005 effective date of service 
connection up until January 6, 2009, and at 10 percent from 
January 7, 2009 onwards. There is no directly applicable 
diagnostic code for rating plantar fasciitis, so another code 
must be applied by analogy. See 38 C.F.R. § 4.20. 

38 C.F.R. § 4.71a, Diagnostic Code 5284 pertains to the 
evaluation of injuries of the foot. This diagnostic code provides 
that a 10 percent rating is assigned for moderate foot injuries, 
a 20 percent rating for moderately severe foot injuries, and a                 
30 percent rating for severe foot injuries. With actual loss of 
use of the foot,                  a 40 percent rating is 
warranted. 

The words "moderate," "moderately severe," and "severe" are 
not defined in Diagnostic Code 5284. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."           
38 C.F.R. § 4.6 (2009).



August 4, 2005 to January 6, 2009

On the Veteran's January 2006 VA general examination, the Veteran 
indicated as to bilateral plantar fasciitis that there was no 
swelling, warmth nor redness. There was no recent injury to both 
feet. There were no corrective shoes. There was no period of 
incapacitation secondary to a bilateral foot condition. The 
course since onset was described as intermittent with remissions. 
There was present bilateral tenderness along the plantar aspect 
toward the heels. There was no evidence otherwise of painful 
joint motion, abnormal weight bearing, or functional limitation 
on standing and walking. Objectively, an x-ray was within normal 
limits. The diagnosis was of mild bilateral plantar fasciitis. 

Given the evidence available for the initial time period in 
question, the Board finds that a noncompensable rating remains 
warranted for bilateral plantar fasciitis. The only abnormal 
finding upon VA examination was of bilateral tenderness along the 
plantar aspect of the heels. Apart from this, there was no sign 
of relevant functional limitations. The Veteran did not require 
use of any corrective device such as corrective shoes. An x-ray 
was entirely normal. Moreover, the VA examiner characterized the 
level of disability as mild, which would appear entirely 
consistent with the limited nature of the symptoms shown. Since 
there is at most a mild degree of disability involving plantar 
fasciitis, there is no basis to assign an increased rating. 
Diagnostic Code 5284 requires evidence of a moderate level foot 
injury to correspond to the minimum 10 percent evaluation. Here, 
there is no indication of injury that is moderate in degree, 
either based on the Veteran's complaints, or the objective 
findings. Thus, the continuation of a noncompensable rating is 
warranted. 

January 7, 2009 to the Present 

A January 2009 VA examination of the foot indicates subjective 
complaints of bilateral foot pain described as moderate 
intermittent pain of both feet, which occurred five times a week, 
and with rest, standing and walking with weakness and 
fatigability. The Veteran took pain relief medication for this 
condition, and stated that this had been helpful with no side 
effects. She presented with a normal gait, and denied use of 
canes, crutches, walkers, braces or wheelchairs. She described 
difficulty prolonged standing and walking for more than a half 
hour due to bilateral foot pain as it related to her activities 
of daily living and her occupation. Objectively, with active and 
passive range of motion the range of motion of all toes of both 
feet were normal. With repetitive use times three, range of 
motion was not additionally limited by pain, fatigue, weakness or 
lack of endurance. There was no edema, weakness, or instability 
of the feet bilaterally. They were noted to have mild tenderness, 
again mild tenderness along the proximal two-thirds plantar 
aspect of both feet. In regards to functional limitation on 
standing and walking, the Veteran had difficulty with prolonged 
activity. There was no evidence of callus formation of the feet, 
and no evidence of unusual shoe pattern wear. The Veteran did not 
have flat feet, and Achilles tendon was midline for both feet. 
The diagnosis was bilateral plantar fasciitis, mildly active at 
the time of examination. 

The Board concludes that continuation of  a 10 percent rating 
from January 7, 2009 is objectively warranted. The primary 
symptom following the January 2009 VA medical examination 
remained tenderness along the plantar aspect of both feet.     To 
assign the next higher 20 percent evaluation, the Veteran must 
have manifested a moderately severe foot disability. There are no 
findings to suggest this is the case. There was normal gait 
including on repetitive motion testing, and no signs of 
instability, edema or weakness. There was no callus formation, or 
any indication of flat feet. The VA examiner estimated that the 
Veteran's plantar fasciitis was only mildly active. Accordingly, 
the requisite level of severity of disability to establish 
entitlement to the next higher rating of 20 percent is not met. 
The Veteran's symptoms remain consistent with at most, a 10 
percent evaluation under Diagnostic Code 5284 the RO has assigned 
for the presence of a moderate foot injury.  

B.	Right Ankle Sprain

The Veteran's right ankle sprain is evaluated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of motion of 
the ankle. Under that diagnostic code, a 10 percent rating is 
assigned for moderate limitation of motion, and a             20 
percent rating assigned due to marked limitation of motion.

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss. DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995). This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms 'flare up,' such as 
during prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria. Id. See also 38 
C.F.R.           §§ 4.40, 4.45 and 4.59.

Normal range of motion for the ankle is comprised of plantar 
flexion to 45 degrees, and dorsiflexion to 20 degrees. 38 C.F.R. 
§ 4.71a, Plate II.

On VA general examination in January 2006, the Veteran stated 
that the last episode of right ankle sprain was in 2002 which she 
managed conservatively, to include rest, physical therapy, and 
pain relief medication. At the examination time, there was no 
swelling, warmth or redness. There was fatigability and lack of 
endurance. There was no use of a brace. There was no surgery or 
recent ankle injury. The course of disability since onset was 
described as improved. There objectively was right ankle mild 
lateral laxity. Objectively, the right ankle had range of motion 
of dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 65 degrees. There was evidence of mild to moderate lateral 
laxity in the right ankle on inversion. An x-ray showed relaxed 
ligaments of the ankle, otherwise a study within normal limits. 
The diagnosis was residuals, right ankle sprain, with mild 
lateral laxity. 

The January 2009 VA examination of the feet indicated the 
Veteran's subjective complaints of right ankle pain which she 
described as moderate intermittent pain of the right ankle which 
occurred three to four times a day. Gait was normal. With active 
and passive range of motion there was right ankle dorsiflexion 0 
to 20 degrees, plantar flexion 0 to 45 degrees, inversion 0 to 30 
degrees, and eversion 0 to 30 degrees. There was no evidence of 
pain on motion. With repetitive use times three, range of motion 
was not additionally limited by pain, fatigue, weakness, or lack 
of endurance. The Veteran denied flare-ups. The diagnosis was 
stated as a normal physical examination of the right ankle. The 
examiner stated that in spite of subjective complaints there was 
no evidence to support a diagnosis. The examiner could not find 
any functional impairment of the right ankle that would affect 
activities of daily living or occupational functioning. 

Based upon the preceding findings, the criteria for a compensable 
rating for a right ankle sprain are not met. Upon range of motion 
testing, the right ankle has consistently demonstrated completely 
normal mobility, and with no further diminution due to pain, 
weakness, repetitive motion, incoordination, or any other factor 
considered when evaluating joint functional loss. DeLuca, supra. 
Indeed, upon the most recent examination the right ankle was 
essentially asymptomatic.  The VA examiner could not find 
symptomatology to even support a medical diagnosis. While the 
prior examination had shown some mild ankle instability, this 
same manifestation did not recur on the January 2009 VA 
examination. Nor for that matter is ankle instability a 
recognized basis under the rating schedule's diagnostic codes for 
awarding disability compensation. Consequently, a noncompensable 
evaluation for right ankle sprain remains warranted. 

C.	Irritable Bowel Syndrome

Under 38 C.F.R. § 4.114, Diagnostic Code 7319, for irritable 
colon syndrome, a noncompensable rating is assigned for a mild 
condition with disturbances of bowel function with occasional 
episodes of abdominal distress. A 10 percent rating is assigned 
for a moderate condition with frequent episodes of bowel 
disturbance with abdominal distress. A maximum 30 percent rating 
is assigned for a severe condition with diarrhea, or alternating 
diarrhea and constipation, with more or less constant abdominal 
distress. 

On VA examination January 2009 for irritable bowel syndrome 
(IBS), the Veteran reported that this developed in approximately 
2003, when she experienced generalized abdominal cramping 
associated with alternating diarrhea and constipation. She stated 
that she had a colonoscopy and endoscopy and was told that she 
had IBS. IBS symptoms had considerably improved compared to 
during service. At the time of the examination, she had episodes 
of abdominal cramping approximately twice week, which might last 
as long as a day. She would have a bowel movement approximately 
once a day. Her weight had been stable. There was no nausea or 
vomiting. On examination, she had normal bowel sounds. There was 
no abdominal tenderness to palpation. There was no hepatic or 
splenic enlargement. The diagnosis was irritable bowel syndrome. 

Based on the above, a noncompensable rating for IBS remains 
warranted.               The Veteran has what may be 
characterized as at most occasional episodes of abdominal 
distress. Even when factoring in that abdominal discomfort is 
present twice a week, there is absolutely no reported instance of 
bowel disturbance,                    a requirement for 
assignment of a 10 percent rating under Diagnostic Code 7319. 
Rather, the Veteran's IBS symptoms have improved significantly 
since military service. Therefore, the specific components for an 
award of the next higher              10 percent rating for IBS 
are not demonstrated, and the requirements for an increased 
rating thereby not met. 

D.	Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran has not shown that her service-connected 
disabilities under evaluation have caused her marked interference 
with employment, meaning above and beyond that contemplated by 
her current schedular rating. The current medical evidence 
reflects in this regard, that the Veteran is employed on a full-
time basis. The Veteran's service-connected disorders also have 
not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the regular 
schedular standards. In the absence of the evidence of such 
factors, the Board is not required to remand this case to the RO 
for the procedural actions outlined in              38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for increased 
initial ratings for bilateral plantar fasciitis, right ankle 
sprain, and IBS. This determination takes into full account the 
potential availability of any further "staged rating" based 
upon incremental increases in severity of service-connected 
disability during the pendency of the claims under review. To the 
extent any higher level of compensation is sought, the 
preponderance of the evidence is against the claims, and under 
these circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

Service connection for bilateral shin splints and compartment 
syndrome is granted.

Service connection for costochondritis is denied.

Service connection for fractured fifth toe, left foot is denied.

Service connection for a disability manifested by bilateral knee 
pain is denied.

Service connection for a headache condition is denied.

Service connection for left shoulder nerve irritation is denied.

Service connection for bronchitis and an upper respiratory 
infection is denied.

A higher rating for bilateral plantar fasciitis, initially 
evaluated as noncompensable from August 4, 2005 to January 6, 
2009, and at 10 percent from January 7, 2009 onwards, is denied.

An initial compensable evaluation for residuals, right ankle 
sprain is denied.

An initial compensable evaluation for irritable bowel syndrome is 
denied.





REMAND

The Board is directing further evidentiary development of the 
remaining claims on appeal. 

Regarding service-connected asthma with allergic rhinitis and 
sinusitis, initially the RO had recognized and granted service 
connection for two disabilities:  asthma (rated as 10 percent 
disabling); allergic rhinitis and sinusitis (assigned a 
noncompensable rating). While the August 2006 RO decision unites 
these problems and rates the resulting disability as 10 percent 
disabling, the Board is not sure that separate ratings are not 
indeed warranted for each condition - if separate manifestations 
are compensable.  It is possible for asthma to be rated based on 
the findings from pulmonary function tests, that rhinitis may be 
rated based on obstruction, and sinusitis may be rated based on 
number and duration of incapacitating episodes.  VA examination 
in January 2009 appears to show separate compensable 
manifestations that should warrant separate ratings, rather than 
a single respiratory disability of asthma, with allergic rhinitis 
and sinusitis.   

On remand, the AOJ/RO should consider whether separate ratings 
are warranted.  If the Veteran's disabilities are comprised of 
distinguishable entities with unique identifiable symptomatology, 
separate disability ratings may be assigned for the conditions of 
asthma, allergic rhinitis and sinusitis. For separate ratings to 
be awarded, there must be no duplicative symptomatology. See 38 
C.F.R. § 4.14 (providing that under VA's "anti-pyramiding 
rule," the evaluation of the same manifestation under different 
diagnoses is to be avoided). See also Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).

Regardless of whether separate ratings are warranted for allergic 
rhinitis and sinusitis, there remains the issue of the proper 
evaluation for asthma. While the Veteran underwent a January 2009 
VA Compensation and Pension examination of the respiratory 
system, the Board finds that the examination results are 
incomplete for rating purposes. Pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6602, bronchial asthma is to be evaluated in part 
based upon the results of a Pulmonary Function Test (PFT) study. 
The January 2009 VA examination report states that a PFT was to 
be scheduled later that day, but apparently either one was not 
completed or the corresponding report is not of record. 
Consequently, another VA respiratory examination must be 
scheduled to obtain a more conclusive depiction of service-
connected disability.  

The next issue at hand is that of the disability rating assigned 
for a chorioretinal scar. The Veteran last underwent examination 
for that particular disability in October 2005 -- more than four 
years ago. Thus, a more recent examination is necessary to obtain 
contemporaneous VA medical examination findings.                  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where 
the record does not adequately reveal the current state of the 
claimant's disability ...the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination.").

The Board further points out that effective December 10, 2008, VA 
revised the schedular rating criteria for the evaluation of eye 
disorders. See 73 Fed. Reg. 66,543 (Nov. 10, 2008) (codified at 
38 C.F.R. § 4.79). Under the version of Diagnostic Code 6011 in 
effect prior to December 10, 2008, retinal scars, whether 
unilateral or bilateral, may be assigned a single 10 percent 
evaluation for localized scars, atrophy, or irregularities of, 
centrally located, with irregular, duplicated enlarged or 
diminished image.

Effective December 18, 2008, Code 6011 added that, alternatively, 
the disability should be evaluated based on visual impairment due 
to retinal scars, atrophy, or irregularities, if this would 
result in a higher evaluation.

In adjudicating this claim, therefore, the RO must properly 
evaluate the Veteran's chorioretinal scar under both the former 
and revised criteria, though the revised criteria may not be 
applied at any point prior to the effective date of the change.  
See 38 U.S.C.A. § 5110 (g) (West 2002 & Supp. 2009); VAOPGCPREC 
3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

Accordingly, these claims are REMANDED for the following action:

1.	  The RO/AMC should schedule the Veteran 
for a       VA respiratory examination. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination. All indicated tests and 
studies should be performed, to include a 
Pulmonary Function Test, and all findings 
should be set forth in detail. It is 
requested that the VA examiner indicate all 
present symptoms and manifestations 
attributable to the Veteran's service-
connected asthma, in accordance with the 
rating criteria specified at 38 C.F.R. § 
4.71a, Diagnostic Code 6602.  The VA examiner 
should also indicate all present symptoms and 
manifestations attributable to rhinitis and 
sinusitis, so that any resulting disability 
can be rated under the proper Diagnostic Code 
or Codes applicable - should separate, 
compensably ratable disabilities be found.  

2.	Then schedule the Veteran for a VA 
ophthalmologic examination. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the examination. 
All indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.         It is requested that 
the VA examiner indicate all present symptoms 
and manifestations attributable to the 
Veteran's service-connected chorioretinal 
scar, in accordance with the rating criteria 
specified at 38 C.F.R. § 4.71a, Diagnostic 
Code 6011 (as revised effective December 10, 
2008), to include regarding any signs of 
irregular, duplicated enlarged or diminished 
image, as well as the nature and extent of 
visual impairment.  

3.	The RO should then review the claims file. 
If any of  the directives specified in this 
remand have not been implemented, appropriate 
corrective action should be undertaken before 
readjudication. Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Thereafter, the RO should readjudicate the 
claim for an increased initial ratings for 
asthma, with rhinitis and sinusitis, and an 
increased rating for chorioretinal scar, in 
light of all additional evidence received.  
The RO should consider whether separate 
ratings are in order to adequately compensate 
the Veteran for separate and distinct 
manifestation of her respiratory problems. If 
any benefit sought on appeal is not granted, 
the Veteran and her representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claims. Her 
cooperation in VA's efforts to develop her claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 



These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.             
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).



 Department of Veterans Affairs


